Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered January 8, 2002, convicting defendant, after a jury trial, of sexual abuse in the first degree and assault in the second and third degrees, and sentencing him to concurrent terms of 4 years, 4 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence, including extensive medical proof concerning the victim’s injuries, established that defendant punched the victim into an unconscious state and proceeded to sexually abuse her while she was physically helpless (compare People v Carroll, 95 NY2d 375, 383 [2000]).
The court’s rulings concerning the three expert witnesses whose testimony is challenged on appeal constituted proper exercises of discretion (see People v Cronin, 60 NY2d 430 [1983]). In each instance, the expert was properly qualified and the content of the testimony was admissible. There was nothing speculative about the experts’ opinions, including their explanations for the presence or absence of various kinds of physical evidence.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Nardelli, Andrias, Saxe and Lerner, JJ.